Citation Nr: 1427850	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for scars on the bridge of the nose and right ear, as residuals of basal cell carcinoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for a scar on the vertex of the scalp, as a residual of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's scars on the bridge of the nose and right ear are not characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. 

2.  The Veteran's scar to the vertex of the scalp is not characterized by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for scars to the bridge of the nose and right ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Codes (DCs) 7818-7800 (2007)(2013). 

2.  The criteria for an initial disability rating in excess of 10 percent for a scar to the vertex of the scalp are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 4.118, Diagnostic Codes (DCs) 7818-7800 (2007)(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 
and VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection for his scars.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's available service treatment records, private and VA treatment records have been obtained.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf. 

The Veteran also was provided with VA examination March 2010, with an addendum opinion dated in April 2010, as well as another examination in May 2012.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected scars as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant rating criteria.  Further, the Veteran has not alleged, nor does the record show, that his service-connected scars have worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran filed his initial claim for service connection in February 2005.  In the April 2010 rating decision currently on appeal, the RO granted service connection for a scar on the vertex of the scalp, and scars on the nose and ear, with initial ratings of 10 percent for the scalp scar and 30 percent for the nose and ear scars.  

The Veteran's scars of the head and face are rated under Diagnostic Code 7819-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 7819 provides that benign skin neoplasm should either be evaluated based on disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Code 7801 to 7805; or based on impairment of function.  38 C.F.R. § 4.118.

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  Since the RO has considered his claim under the old and new criteria, the Board will also consider both criteria.  

Pursuant to the criteria in effect prior to October 23, 2008, Diagnostic Code 7800 pertains to disfiguring scars of the head, face, or neck.  Diagnostic Code 7800 provides such scars with one characteristic disfigurement are rated at 0 percent.  

With visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is assigned.  

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is assigned.  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is assigned.  

Under Note (1) of DC 7800, the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: 

(1) scar 5 or more in. (13 or more cm.) in length, 
(2) scar at least one-quarter in. (0.6 cm.) wide at widest part, 
(3) surface contour of scar elevated or depressed on palpation, 
(4) scar adherent to underlying tissue, 
(5) skin hypo-or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), 
(7) underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), 
(8) skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).

Diagnostic Code 7801 pertains to scars other than on the head, face, or neck that are deep or that cause limited motion; Diagnostic Code 7802 pertains to scars, other than the head, face, or neck that are superficial, and do not cause limited motion; Diagnostic Code 7805 provides that scars be evaluated on the basis of any related limitation of function of the body part that they affect; and, Diagnostic Code 7806 pertains to dermatitis or eczema.  As will be noted below, the criteria pursuant to the these Diagnostic Codes are not shown by the evidence of record and, as such, will not be discussed.  

Further, Diagnostic Code (DC) 7804 states that a 10 percent rating is warranted for superficial scars (one not associated with underlying soft tissue damage) that are painful on examination.  However, since no higher schedular rating is available under this Diagnostic Code, it will also not be discussed.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Pursuant to the revised criteria, effective from October 23, 2008, there do not appear to be any substantive changes to Diagnostic Codes 7801-7805, aside from the removal of Diagnostic Code 7803 from the rating schedule.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The most significant revisions are to DC 7800, by the addition of two notes to the rating criteria:  

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  

During the March 2010 VA examination, conducted to ascertain whether the Veteran was entitled to service connection for his scars, the examiner noted the Veteran had a smooth area of Mohs surgery on the bridge of the nose and evidence of a remote flap that was turned at the left nasolabial fold.  There were no active lesions on the face, the bridge of the nose, or the ear.  There was a 5 centimeter healing scar on the vertex of the scalp.  (The Veteran had a procedure for an actinic lesion on the vertex of the scalp in February 2010.)  Total body surface area involved and exposed body surface area involved was 5 percent.  No additional information was provided.  

The April 2010 addendum opinion again noted three areas of scarring:  bridge of the nose and left nasolabial fold, right ear, and vertex of the scalp.  The scar on the scalp was noted to be 2.5 centimeters long and 0.25 centimeters wide.  The examiner noted it was not contoured or depressed, but flat and adhered to underlying tissue.  There was minor redness or hyperpigmentation noted, but no hypopigmentation.  Skin texture was normal and underlying soft tissue in the area was present.  The skin was not indurated or inflexible.  

The scar on the nose was 1 centimeter by 0.25 centimeters.  It had the same characteristics as the scar on the scalp with the exception of the skin texture of the scar, which was noted to be slightly atrophic.  However, there was no soft tissue missing and no evidence of skin induration or inflexibility.  

The examiner noted the scar on the right ear could not be seen, and could not be measured.  There was no evidence of elevation, depression, or adherence to underlying tissue.  There was also no evidence of hyperpigmentation or hypopigmentation, atrophy or shininess.  Soft tissue was not missing, and the skin was indurated or inflexible.  

Ultimately, the examiner concluded that the scars on the nose and ear were the result of basal cell carcinoma, and the scar on the vertex of the scalp was an atypical fibroxanthoma.  The examiner also noted the Veteran did not complain of pain, and there was no limitation of function or disfigurement.  

The Veteran was reexamined in May 2012.  At that time, the VA examiner described a total of 10 scars on the head face and neck, none of which were painful or unstable, and which produced a total area of only 30 square centimeters that was hypopigmented, and a total area of only 25 square centimeters that had an abnormal texture.  

As to the specific scars at issue, the scar on the bridge of the nose measured 3.5 centimeters by 2.5 centimeters, and the vertex of the scalp measured 5.5 centimeters by 1.5 centimeters.  

The scar to the nose was elevated on palpation, had hypopigmentation, and abnormal texture in that it was shiny and atrophic.  As for the scar to the vertex of the scalp, the examiner noted it was depressed on palpation, had hypopigmentation and abnormal texture in that it was shiny and atrophic.  

The ear (helix) scar measured .5 by .5 centimeters, and was not elevated, depressed, adherent to underlying tissue, had missing underlying soft tissue, hyperpigmented, hypopigmented, indurated, inflexible, or of an abnormal texture.  

The examiner noted there was no gross distortion or asymmetry of facial features; no limitation of function; and, no functional impairment as a result of the scars.  

Also of record are the Veteran's private and VA treatment records, dated through March 2013.  However, these records only note the existence of the Veteran's scars and do not contain any information pertaining to the rating criteria.  

Based on the above evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for the scars on the bridge of the nose and right ear pursuant to Diagnostic Code 7800.  Here, the evidence does not show that the Veteran has visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  The Board is aware that the VA examiner noted the scar to the bridge of the nose was depressed on palpation, had hypopigmentation and also abnormal texture.  However, the area affected was not large enough to constitute a characteristic of disfigurement.   

Regarding the scar to the vertex of the scalp, the Board also finds a disability rating in excess of 10 percent is not warranted.  Specifically, the Veteran's scar to the vertex of the scalp only has 1 characteristic of disfigurement, that it was depressed on palpation.  Although it also had an abnormal texture, and was hypopigmented, this was not in an area large enough to be considered disfiguring.   See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Board notes that the Veteran's scars were described as superficial (i.e., not associated with underlying tissue damage), stable (i.e., not associated with frequent loss of covering of skin over the scar), and not painful.  

The Board has also considered whether there are any other applicable Diagnostic Codes that may permit a higher disability evaluation.  As noted earlier, Diagnostic Codes 7801 and 7802 provide ratings for scars that are deep, which is defined as being associated with underlying tissue loss.  The competent evidence does not show that the Veteran's scars are deep.  Diagnostic Code 7803 provides a 10 percent rating for scars that are unstable, which is defined as having a frequent loss of covering of skin over the scar.  As noted previously, the evidence of record does not show that the Veteran's scars are unstable.  Diagnostic Code 7804 provides a maximum rating for scars that are painful, which the Veteran's scars are not described as painful and he is already in receipt of a 10 percent and a 30 percent rating.  Finally, Diagnostic Code 7805 permits rating scars based on limitation of function of the affected part, but as noted previously, the evidence does not show that the Veteran's scars result in any limitation of function of the affected body part.  As such, these Diagnostic Codes are not for application.

In sum, the Board finds the preponderance of the evidence is against disability ratings in excess of 10 and 30 percent for the Veteran's scars to the vertex of the scalp, and bridge of the nose and right ear, respectively.  See 38 C.F.R. § 4.118a, Diagnostic Code 7800.  See 38 U.S.C.A. § 5107(b).

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a),(b)(2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's scars, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His characteristics of disfigurement are specifically contemplated by the schedular rating criteria of DC 7800.  Moreover, there is no evidence that the scars caused marked interference with employment or frequent periods of hospitalization.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran nor is it reasonable to consider that the Veteran's scars would produce total disability.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial disability rating in excess of 30 percent for scars on the bridge of the nose and right ear is denied.

An initial disability rating in excess of 10 percent for a scar to the vertex of the scalp is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


